DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-10 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/22/2022.
Applicant’s election is as follows:

    PNG
    media_image1.png
    80
    527
    media_image1.png
    Greyscale

Information Disclosure Statement
The information disclosure statement filed 7/10/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Neither EP reference was found.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 11-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,631,977. Although the claims at issue are not identical, they are not patentably distinct from each other because claiming a valve prosthesis comprising: a radially expandable and collapsible frame and a plurality of valve leaflets positioned at least partially in the frame and configured to control blood flow through the valve prosthesis, wherein the frame has a first end defining an outflow end and a second end defining an inflow end with apices (claim 13) and; and a covering disposed around the outer surface of the frame and connected to the frame, the covering comprising loop portions extending along the inflow and outflow ends of the frame, the loop portions defining passageways extending along the loop portions, the covering further comprising a plurality of pre-positioned strings, threads, or sutures held in the loop portions such that the covering and the plurality of pre-positioned strings, threads, or sutures comprise a standalone accessory that is attachable to and separable from the frame by the plurality of pre-positioned strings, threads, or sutures, wherein the covering comprises a fold at least at the outflow end of the frame, and covers substantially all of the outer surface of the frame. Further it would have been obvious to have claimed all dependent claims in combination.
Regarding claims 3-4 and 15-16, see at least claim 1 teaching the cover is comprises a fold at both ends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-8, 12-14, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Spenser et al (2017/0095331).
Spenser et al teaches a prosthetic heart valve comprising:

    PNG
    media_image2.png
    612
    522
    media_image2.png
    Greyscale

a radially expandable and collapsible frame 200 having an inflow end and an outflow end, and comprising a plurality of apices;
a plurality of valve leaflets 400 positioned at least partially in the frame and configured to control blood flow through the prosthetic heart valve;
and a covering 700 disposed around the frame. 

    PNG
    media_image3.png
    291
    512
    media_image3.png
    Greyscale

The covering comprising a plurality of pre-positioned (final product is not differentiated by “pre-positioned”) the string, thread, or suture loops fitted over apices of the frame (as depicted) such that the covering 700 and the plurality of pre-positioned string, thread, or suture loops are attachable to and separable (fully capable of) from the frame as a standalone accessory. 
Claims 2, 6, 14, 17, see the depicted figure above having a plurality of pre-positioned string, thread, or suture loops are attached at both ends to anchor the covering to the frame. 
Claims 5 and 13, see at least the uppermost arrow above.
Claims 7 and 18, wherein a vertical height of the covering between the first and second ends of the covering is shorter than a height of the frame as shown above.
Claim 8, referring to figure 2b, the both the connecting element 500 and triangular sealing elements 600 are made from cloth; see par. 0102 and 0103. The same cross-hatching is used for the connecting element, triangular sealing elements and outer sleeve 700 (covering). Additionally, par. 0104 teaches the outer skirt 700 facilitates tissue growth to secure the prosthetic in place. It is the examiner position that the covering comprising a cloth layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over  Spenser et al (2017/0095331).
Spenser et al teaches a prosthetic heart valve as described above, however, fails to teach the covering is tubular due to attaching two ends.
It would have been obvious to one having ordinary skill in the art to have tried and formed the covering that forms a tubular structure by attaching two ends with a reasonable expectation of success.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774